Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 12, 16, 20, 23 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KHOO et al. (US 2013/0110296 A1, hereinafter KHOO).

    PNG
    media_image1.png
    684
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    881
    446
    media_image2.png
    Greyscale

As per claims 1, 8, 16 and 23, KHOO discloses a method, comprising:
reading, by a mobile client device (See Fig.1, Item#140, discloses a mobile device), a near-field communication (NFC) tag of an electric vehicle supply equipment (EVSE) (See Fig.1, Item#170, discloses a network connecting the mobile device with the charging station, also see 
transmitting, by the mobile client device, a charging session authorization request to an electric vehicle charging network server to request authorization for a charging session at the EVSE, wherein the charging session authorization request includes: the identifier of the EVSE, and an access credential of an electric vehicle operator (See Fig.1, Items#120 and 110, disclose a network connecting the mobile device to the cloud server, also see Par.11, discloses “, the request may include an identification that specifies at least one of the following: the electric vehicle charging station; the mobile device; the cloud server; a user; a vehicle; a utility account; and a communicating meter or communicating meter network…receiving the identification from the mobile device; checking the identification against a plurality of available identifications to determine whether the identification is valid…”, also see Fig.4, step#430-435, disclose sending identification information to the cloud server, the cloud server then determined the validity of the identification information); and
 receiving, at the mobile client device, a message from the electric vehicle charging network server that indicates that the charging session has been authorized (See steps#440-455, disclose the cloud server after validating the identification information received from the mobile device, it sends an access key to the mobile device which then relays that message to the charging station, the charging station then validates the access key and if it is validated, charging is authorized).


As per claim 12 and 27, KHOO discloses the method of claims 8 and 23 as discussed above, further comprising:
receiving, from a second mobile client device, a charging session authorization request that requests authorization to start a charging session at the EVSE, the charging session authorization request including an access credential of a second electric vehicle operator and the identifier that identifies the EVSE; determining to not authorize the charging session; responsive to the determining to not authorize the charging session, transmitting, to the second mobile client device, a message that indicates that the charging session has not been authorized (See Par.17-18, disclose the second user can attempt to get charging from the system and if the charging station is occupied, the user is placed in queue, then once it’s his turn the user is given a notification to either accept or reject the charging at a specific station). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6-7, 9, 13-15, 17, 19, 21-22, 24 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHOO in view of RONG et al. (US 2017/0134070, hereafter RONG).
As per claims 2, 9, 17 and 24, KHOO discloses the method of claims 1, 8, 16 and 23 further comprising: transmitting the charging session authorization request is caused by the electric vehicle charging application; and wherein the message from the electric vehicle charging network server that indicates that the charging session has been authorized is received on the 
RONG discloses an NFC communication based terminal application control system comprising NFC tag and NFC reader disclose wherein the decoded NFC tag further includes an instruction for the mobile client device to open an electric vehicle charging application on the mobile client device (See Step#S201, discloses sending application control information which include an application identifier to indicate enable or disable operation) and automatically opening the electric vehicle charging application on the mobile client device (See Steps#S202aa and  S202ab, disclose the receiving device parses the information and enables the API framework for the app if the enable is indicated in the operation indication).
KHOO and RONG are analogous art since they both deal with NFC connected devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KHOO with that of RONG by including application enable instruction in the NFC tag for the benefit of assisting the user by automatically launching the application when the mobile device reads information from the NFC tag.


wherein the decoded NFC tag further includes an instruction for the mobile client device to open a mobile application on the mobile client device; opening the mobile browser on the mobile client device to a website of an electric vehicle charging network service to allow the electric vehicle operator to request authorization for a charging session at the EVSE; wherein the transmitting the charging session authorization request is caused by the mobile application; and
wherein the message from the electric vehicle charging network server that indicates that the charging session has been authorized is received and displayed by the mobile application (See above rejection for claims 2, 9, 17 and 24). However KHOO and RONG do not disclose using a browser for the communication). However web browsers are well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KHOO and RONG by using a browser instead of an application for communication for the benefit of allowing the mobile device to provide the charging functionality without the need for installing specialized software.

As per claims 6 and 21, KHOO discloses the method of claims 1 and 16 as discussed above, However KHOO does not disclose wherein the NFC tag further reveals a digital path to the electric vehicle charging network server.
RONG discloses an NFC communication based terminal application control system wherein the NFC tag further reveals a digital path to the electric vehicle charging network server (See Step#S201, discloses sending application control information which include an application identifier to indicate enable or disable operation) and automatically opening the electric vehicle 
KHOO and RONG are analogous art since they both deal with NFC connected devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KHOO with that of RONG by including application enable instruction (i.e. a browser to go a specific URL) in the NFC tag for the benefit of assisting the user by automatically launching the application when the mobile device reads information from the NFC tag.

As per claims 7 and 22, KHOO discloses the method of claims 1 and 16 as discussed bove, further comprising:
reading, by a different mobile client device, the NFC tag of the EVSE (See Fig.7, Step#720, discloses a second mobile device facilitating communication between charging station and cloud server);
decoding, by the different mobile client device, the NFC tag to reveal the identifier of the EVSE (See Fig.1, Item#140, Par.65, discloses the connection 170 can be NFC connection between the mobile and the station, See Pars.11 and 68, disclose receiving charging station identification information, also see Fig.4, steps#410-430, disclose establishing a connection between the charging station and the mobile device and the charging station providing identification information to the mobile device),transmitting, by the different mobile client device, a request to service the EVSE that includes the identifier of the EVSE and an access credential of a servicer (Par.11, discloses “, the request may include an identification that 
RONG discloses an NFC communication based terminal application control system wherein the NFC tag further reveals a digital path to the electric vehicle charging network server (See Step#S201, discloses sending application control information which include an application identifier to indicate enable or disable operation) and automatically opening the electric vehicle charging application on the mobile client device (See Steps#S202aa and  S202ab, disclose the receiving device parses the information and enables the API framework for the app if the enable is indicated in the operation indication, the application can be a browser).
KHOO and RONG are analogous art since they both deal with NFC connected devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KHOO with that of RONG by including application enable instruction (i.e. a browser to go a specific URL) in the NFC tag for the benefit of assisting the user by automatically launching the application when the mobile device reads information from the NFC tag.


receiving, from a second mobile client device, a charging request the EVSE that includes the identifier of the EVSE and an access credential of a servicer (See Fig.7, Step#720, discloses a second mobile device facilitating communication between charging station and cloud server);
determining a status of the EVSE (See Par.17-18, disclose the second user can attempt to get charging from the system and if the charging station is occupied, the user is placed in queue, then once it’s his turn the user is given a notification to either accept or reject the charging at a specific station). However KHOO does not disclose a service request or redirecting the second mobile client device to a page depending on the determined status of the EVSE.
RONG discloses an NFC communication based terminal application control system wherein the NFC tag further reveals a digital path to the electric vehicle charging network server (See Step#S201, discloses sending application control information which include an application identifier to indicate enable or disable operation) and automatically opening the electric vehicle charging application on the mobile client device (See Steps#S202aa and  S202ab, disclose the receiving device parses the information and enables the API framework for the app if the enable is indicated in the operation indication, the application can be a browser).
KHOO and RONG are analogous art since they both deal with NFC connected devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KHOO with that of RONG by including application enable instruction (i.e. a browser to go a specific URL) in the NFC tag for the benefit of assisting the user by automatically launching the application when the mobile device reads information from the NFC tag. Even though the system discloses the scheduling of .

Claims 10-11 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHOO in view of AGRAWAL et al. (US 2015/0121108 A1, hereinafter AGRAWAL).
As per claims 10-11 and 25-26, KHOO discloses the method of claim 8 as discussed above comprising an NFC tag, However KHOO does not disclose the NFC tag is included on a sticker.
AGRAWAL discloses a sensor based communication authentication comprising an NFC sticker.
KHOO and AGRAWAL are analogous art since they both deal with NFC communication devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KHOO with that AGRAWAL by using a NFC sticker for the benefit of easily retrofitting existing charging stations.
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHOO in view of RONG  and in further view of MIFTAKHOV et al. (US 2016/0236584 A1, hereinafter MIFTAKHOV).
As per claims 3 and 18, KHOO discloses the method of claims 1 and 16 as discussed above, wherein the transmitting the charging session authorization request is caused by the electric vehicle charging application; and wherein the message from the electric vehicle charging network server that indicates that the charging session has been authorized is received on the 
RONG discloses an NFC communication based terminal application control system comprising NFC tag and NFC reader disclose wherein the decoded NFC tag further includes an instruction for the mobile client device to open an electric vehicle charging application on the mobile client device (See Step#S201, discloses sending application control information which include an application identifier to indicate enable or disable operation) and automatically opening the electric vehicle charging application on the mobile client device (See Steps#S202aa and  S202ab, disclose the receiving device parses the information and enables the API framework for the app if the enable is indicated in the operation indication).
KHOO and RONG are analogous art since they both deal with NFC connected devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KHOO with that of RONG by including application enable instruction in the NFC tag for the benefit of assisting the user by automatically launching the application when the mobile device reads information from the NFC tag. However KHOO and RONG do not disclose determining that the electric vehicle charging 
MIFTAKHOV discloses a system for local autonomous response to grid conditions by charging stations comprising determining that the electric vehicle charging application is not installed on the mobile client device; responsive to the determining that the electric vehicle charging application is not installed on the mobile client device, prompting a user to install the electric vehicle charging application (See Par.63, discloses “the master controller/server 140 is connected to the internet and has capability to automatically download from an external storage server and install the aforesaid software applications implementing the described logic.”).
KHOO, RONG and MIFTAKHOV are analogous art since they all deal with communication systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KHOO and RONG with that of MIFTAKHOV such that if the application is not installed, it is automatically installed for the benefit of assisting the user by automatically installing software needed to perform the charging control function.
Conclusion
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. Applicant argues that “Khoo does not describe that the mobile client device reads an NFC tag of an EVSE. That is, the claim requires that the EVSE have an NFC tag that is read by the mobile client device. Khoo does not describe this. Accordingly, for at least this reason, . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859  

/EDWARD TSO/            Primary Examiner, Art Unit 2859